Wn Case 4:09-cr-00043-SPF Document 689 Filed in USDC ND/OK on 04/23/20 Page 1 of 3

FILED

APR 2 3 2020
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA Mark C. MeCastt, C

jerk
U.S. DISTRICT COURT
UNITED STATES OF AMERICA,

Plaintiff,

Ve Case No. 09-CR-043-F

LINDSEY KENT SPRINGER, oF ~CR- U 3 -SPE- |
Defendant.

MOTION TO WITHDRAW OR DISMISS MOTION

Lindsey Kent Springer ("Springer") moves to withdraw or dismiss his
pending Motion for Modification of Sentence under 18 U.S.C. § 3582(c)(1)(A).
Doc. 686.

Once Springer learned of the Attorney General's April 3, 2020 Memorandum
declaring an emergency in the Bureau of Prisons, Springer prepared his Emer-
gency Motion for Sentence Modification mailing the same on April 6, 2020 from
the Federal Transfer Center. On Tuesday, April 7, 2020, Springer learned he
had been approved for Home Confinement by the Regional Offices signing papers
the same day. On Thursday, April 9, 2020, Springer was informed by his sister
that Springer's Reentry Plan had been approved by the Probation Office in Tulsa.
Springer was informed by his Case Manager that the Probation Office's approval
has been received by the Bureau of Prisons on April 14, 2020. On April 16, 2020,
Springer was informed by his Unit Team Manager that he is waiting on a date of
release to determine when Springer will begin his 14 day quarantine. Springer
received notice of this Cout's Order, Doc. 687, on April 17, 2020. Had Springer
known of the list placing Springer to Home Confinement Springer would not have
filed the pending Motion.

Therefore, Springer respectfully requests this Court issue an order with-
drawing or dismissing Springer's pending Motion under § 3582(c)(1)(A)(Doc. 686).

1 J is ___NoCertSvc ___No Orig Sign
Cl) _ CMJ __CiRetd \_NoEnv
v NoCpy's _NoEnwCpy's _ OV Ooms
Case 4:09-cr-00043-SPF Document 689 Filed in USDC ND/OK on 04/23/20 Page 2 of 3

Springer requests the dismissal or withdraw be without prejudice.

   

P.O. Box 898801
Oklahoma City, Oklahoma 73189

CERTIFICATE OF SERVICE
I hereby certify that on april AQ , 2020, I sent by U.S. Mail, First
Class, Postage Prepaid, the above Motion to Withdraw or Dismiss to the Clerk
of Court at 333 West Fourth Street, Tulsa, Oklahoma 74103;
I further certify that the following are registered ECF users and shall
receive service of the above Motion to Withdraw or Dismiss through the Courtt's
ECF system:

R. Trent Shores
Charles A. O'Reilly

Jeffrey A. Gallant
Server {/ | LJ
DECLARATION OF MATLING
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on April AO , 2020,
I deposited the above Motion to Withdraw or Dismiss in the U.S. Mailbox

located inside the Federal Transfer Center to the address for the Clerk of

Court listed above.

an
Case 4:09-cr-00043-SPF Document 689 Filed in\'USDC ND/OK on 04/23/20 Page 3 of 3

LAU Eap TEE Pe PPEUE Erg pP ee tee ea fepeQ peTd etd fof [fp tye [Eats SESE Ee

Sa]e1S payun
COLPZ HO ‘esing
IS HLY MEEee
BI¥O JO JOLNSIC) WaULION
UND JO HW3a|D

= e90- O8SzZ0@

J “dd S-¢h-aAI-bO .

 

iw lagi Ayn. 3)

  

se tbe ed
P ar POAAOYSOO ce sane ve
. rie HED.

  

ALIS: SHE TAO:

1088-68IEL MO ‘ALIO VNOHV TAO
108868 XOd ‘Od
YALNAO WSASNVAL Tv asad

 

  

29) ae #Oud

Bi =] 'aINVN
